DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed February 25, 2022, with respect to claims 1 and 4-8 have been considered but they are not persuasive.
Specifically, newly submitted prior art, JP 2004077536A (hereinafter 
“Watanabe (JP)”), is a related case to previously cited US 2004/0028366 (hereinafter “Watanabe”). Watanabe (JP) is relied upon simply as a teaching reference to show that the taught upper-bound limit of an interval of 200 mm, as set forth in Watanabe, is set simply because no testing was done between 200 mm, in which proper distinctiveness is shown, and 300 mm, where distinctiveness is not shown. See paragraph [0011] of the newly submitted translation document for Watanabe (JP). As such, while Watanabe does appear to teach away from the claimed invention for intervals greater than 300 mm, Watanabe merely calls for more experimentation in the interval between 200 mm and 300 mm. As such, Examiner maintains the validity of an obviousness-type rejection, since optimization at least in the overlapping interval between 240 mm to less than 300 mm could easily be determined using routine experimentation.
Additionally, in response to applicant's argument concerning reduction of transmission losses, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
U.S. 2017/003192 (hereinafter “Sohma”) in view of Watanabe.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Regarding claim 1, Sohma teaches an optical fiber, comprising: an optical transmission medium (10) including a core part (12) and a cladding part (14); a primary resin layer (22) coating the optical transmission medium; and a secondary resin layer (24) coating the primary resin layer, and wherein an effective area of the optical transmission medium at a wavelength of 1550 nm is 100 m2 or more and 170 m2 or less, and a Young's modulus of the primary resin layer is 0.6 MPa or less (Fig. 3).
Sohma does not teach identification marks for optical fiber identification provided on a surface of the secondary resin layer at a predetermined interval along an axial direction of the optical transmission medium, the predetermined interval being 240 mm or more and 500 mm or less.
Watanabe teaches an optical fiber (1) having identification marks (3), wherein the identification marks for optical fiber identification are provided on a surface of a secondary resin layer (4) at a predetermined interval along an axial direction of the optical transmission medium, the predetermined interval overlapping with the interval of 240 mm or more and 500 mm or less (Fig. 4B; pars. [0015], [0016], [0037], [0054]-[0056]). Also see paragraph [0011] of the translation document for the companion reference Watanabe (JP).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber of Sohma so as to include identification marks, as taught by Watanabe. The motivation would have been to provide individual identification for the optical fiber.




Regarding claim 4, Sohma further teaches that a transmission loss of the optical transmission medium at a wavelength of 1550 nm is 0.17 dB/km or less (pars. [0007], [0013], [0020], [0036]).
Regarding claim 5, Watanabe further teaches that the identification mark is a single identification mark (as in Fig. 6C; as compared to the double identification mark shown in Fig. 6B).
Regarding claim 6, Watanabe further teaches that the identification mark is a continuous identification mark in which a plurality of identification marks are formed continuously (as in Fig. 6B; as compared to the single identification mark shown in Fig. 6C).






Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sohma in view of Watanabe as applied to claim 1 above, and further in view of U.S. 5,485,539 (hereinafter “Mills”).
Regarding claim 7, Sohma in view of Watanabe renders obvious the limitations of the base claim 1. Sohma does not teach a plurality of optical fibers having identification marks and arranged in parallel, wherein a circumference of each of the plurality of optical fibers having identification marks is coated with a tape coating, wherein the optical fiber ribbon includes the optical fibers having identification marks whose predetermined intervals are different from each other.
Mills teaches a plurality of the optical fibers (11) having identification marks (13) and arranged in parallel (Fig. 7), wherein a circumference of each of the plurality of optical fibers having identification marks is coated with a tape coating (14), wherein the optical fiber ribbon includes the optical fibers having identification marks whose predetermined intervals are different from each other (Fig. 8). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber of Sohma such that a plurality of said optical fibers having identification marks whose predetermined intervals are different from each other are arranged in parallel, wherein a circumference of each of the plurality of optical fibers having identification marks is coated with a tape coating, as taught by Mills. The motivation would have been to provide distinctive, individual identification of a plurality of optical fibers.


Regarding claim 8, Sohma in view of Watanabe renders obvious the limitations of the base claim 1. Sohma does not teach an optical fiber cable in which a plurality of the optical fibers having identification marks are housed, wherein the optical fiber cable includes the optical fibers having identification mark, whose predetermined intervals are different from each other.
Mills teaches an optical fiber cable in which a plurality of the optical fibers (11) having identification marks (13) are housed (Fig. 7), wherein the optical fiber cable includes the optical fibers having identification mark, whose predetermined intervals are different from each other (Fig. 8).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber of Sohma such that a plurality of said optical fibers having identification marks whose predetermined intervals are different from each other are housed in an optical fiber cable, as taught by Mills. The motivation would have been to provide distinctive, individual identification of a plurality of optical fibers.
Allowable Subject Matter
Claim 9 is allowed.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2 and 3, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a predetermined interval of 350 mm or more.
Regarding claim 9, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a step of measuring a transmission loss after providing the identification mark at a wavelength of 1550 nm for the optical fiber provided with the identification mark, wherein an excess loss of the measured transmission loss after providing the identification mark is 0.03 dB/km or less.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883